NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4842-16T3

CURTIS CAMPBELL,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

          Respondent.


                    Submitted October 31, 2018 – Decided December 6, 2018

                    Before Judges Koblitz and Currier.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Curtis Campbell, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Kai W. Marshall-Otto,
                    Deputy Attorney General, on the brief).

PER CURIAM
        Appellant Curtis Campbell, a State inmate, appeals from the Department

of Corrections (DOC) finding that he was guilty of prohibited act *.004, fighting

with another person, in violation of N.J.A.C. 10A:4-4.1(a).          Because we

conclude the hearing officer failed to articulate appropriate reasons for the

imposed sanctions required under N.J.A.C. 10A:4-9.17(a), and Mejia v. N.J.

Dep't of Corr., 446 N.J. Super. 369, 378-79 (App. Div. 2016), we remand to the

DOC for reconsideration of the sanctions.

        After Campbell and his cellmate reported to prison staff they had engaged

in a physical altercation, he was scheduled for a disciplinary hearing. Campbell

admitted in a verbal and written statement that an altercation had occurred,

naming his cellmate as the aggressor. 1 At the hearing, Campbell was granted a

counsel substitute. He declined the opportunity to present witnesses or cross-

examine any adverse witnesses.

        The hearing officer found Campbell guilty of *.004 and imposed sanctions

of fifteen days loss of recreational privileges, ninety-one days administrative

segregation and sixty days loss of commutation time. The findings and sanctions

were reviewed and affirmed by the DOC. The assistant superintendent stated:

"There is no misinterpretation of the facts.        Inmate['s] written statement


1
    The cellmate in turn accused Campbell of initiating the altercation.
                                                                           A-4842-16T3
                                         2
indicates an altercation took place. The sanction imposed was proportionate to

the offense."

      Our role in reviewing a prison disciplinary decision is limited. Figueroa

v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010). In general,

the decision must not be disturbed on appeal unless it was arbitrary, capricious,

or unreasonable, or lacked the support of "substantial credible evidence in the

record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)

(citation omitted).

      We will not, however, "perfunctorily review and rubber stamp the

agency's decision." Blagun v. N.J. Dept. of Corr., 361 N.J. Super. 199, 203

(App. Div. 2003). "Instead, we insist that the agency disclose its reasons for

any decision, even those based upon expertise, so that a proper, searching, and

careful review by this court may be undertaken." Ibid.

      On appeal, Campbell asserts there was insufficient evidence to find him

guilty of *.004, his counsel substitute was ineffective, and the competent

evidence did not support the disciplinary charges.

      A finding of guilt at a disciplinary hearing must be "based upon substantial

evidence that the inmate has committed a prohibited act." N.J.A.C. 10A:4-

9.15(a). We are satisfied Campbell was afforded all of his due process rights


                                                                          A-4842-16T3
                                        3
regarding the hearing as articulated in Avant v. Clifford, 67 N.J. 496, 525-33

(1975). The substantial evidence presented at the hearing sustained the hearing

officer's finding of guilt on *.004.

      Campbell was deprived, however, of an articulation of the reasons for the

imposed sanctions. Id. at 533. Under "reasons for sanction," the hearing officer

wrote: "Both inmates indicated each was assaulted. There's evidence of an

assault. Both indicated an altercation." These findings substantiate the finding

of guilt, but do not provide reasons for the particular sanctions imposed.

      A conviction under prohibited act *.004 results in a sanction of no less

than ninety-one days of administrative segregation, as well as one or more of

the additional sanctions required under N.J.A.C. 10A:4-5.1(g). Campbell was

sanctioned to ninety-one days of administrative segregation, fifteen days loss of

recreational privileges and sixty days loss of commutation time. All of these

sanctions fall within the maximum amount of time that can be imposed.

However, the hearing officer must provide an inmate with individualized

reasons for the specific actions imposed. Mejia, 446 N.J. Super. at 378-79;

Malacow v. N.J. Dep't. of Corr., __ N.J. Super. __ (App. Div. 2018) (slip op. at

10-12). It is not sufficient to merely impose a sanction within the maximum

authorized limits.    Instead, the hearing officer must articulate the factors


                                                                         A-4842-16T3
                                        4
considered in the imposition of sanctions, so we may perform our review of

"whether a sanction is imposed for permissible reasons." Mejia, 446 N.J. Super.

at 379; see also N.J.A.C. 10A:4-9.17(a) (providing factors to individualize

particular sanctions).

      We, therefore, remand for a reconsideration of the imposed sanctions.

Appropriate reasons for the sanctions must be articulated using the factors listed

in the administrative code.

      Vacated and remanded. We do not retain jurisdiction.




                                                                          A-4842-16T3
                                        5